UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMSD SPECIALIZED DISCLOSURE REPORT Commission File No.000-20860 EZchip Semiconductor Ltd. (Exact Name of Registrant as Specified in Its Charter) Israel N/A (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1 Hatamar Street, P.O.B. 527, Yokneam, Israel (Address of Principal Executive Offices) (Zip Code) Name and Telephone Number,Including Area Code of the Person to Contact in Connection with this Report: Dror Israel, Chief Financial Officer, +972-4-9596666 Check the appropriate box to indicate the rulepursuant to which this form is being filed, and provide the period to which the information in this form applies: x Rule13p-1 under the Securities Exchange Act for the reporting period from January1 to December31, 2014. EZchip Semiconductor Ltd. Section1 - Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report A copy of EZchip Semiconductor Ltd.’s Conflict Minerals Report is filed as Exhibit1.01 hereto and is publicly available at http://www.ezchip.com/a conflict minerals policy.htm. Item 1.02 Exhibit Reference is made to Section2,Item 2.01 of this Report. Section2 - Exhibits Item 2.01 Exhibits Exhibit1.01 - Conflict Minerals Report as required by Items 1.01 and 1.02 of FormSD. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 28, 2015 EZchip Semiconductor Ltd. /s/ Dror Israel Dror Israel Chief Financial Officer 3
